Motion for reargument.
Per Curiam:
The notice of appeal stated that the appellant intended to bring up the facts for review under section 2586 of the Code of Civil Procedure. This was notice to the respondent of the importance of settling into the case his objections and exceptions. Many of his objections and exceptions are so settled, *963but it appears now from the affidavits that some important ones were omitted. A reargument, therefore, is made proper by this omission, and he asks to be relieved from the effect thereof. A reargument is granted upon condition that the respondent pay to the appellant all costs and disbursements made since the notice of appeal was served, with §150 in addition thereto. All concurred, except Houghton, J., dissenting as to the §150; Betts, J., not sitting. Reargument granted upon condition that the respondent pay to the appellant all costs and disbursements made since the notice of appeal was served, with §150 in addition thereto.